DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 4 December 2020, which papers have been made of record.
Claims 1 and 3-10 are currently presented for examination, of which claims 9-10 have been withdrawn from consideration.
By this paper, claims 9 and 10 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4 December 2020 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-10 directed to an invention non-elected without traverse. Accordingly, claims 9-10 been cancelled.
The examiner notes the election made without traverse in the Response of 30 December 2019.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:

Claim 10. (Canceled).

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not explicitly teach “a step of plastically deforming the metal honeycomb core in order to have an overall shape corresponding to that of a desired final part to be obtained, and before said step of plastically deforming the metal honeycomb core, said metal honeycomb core being obtained from a flat metal honeycomb core having hexagonal-shaped cells that are stretched so at least some of the hexagonal-shaped cells are plastically deformed to cells that are rectangular-in-shape,” in combination with the remaining limitations of the claim..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                    



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        01/29/2021